Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 24, 2017

                                       No. 04-17-00408-CV

           IN THE INTEREST OF M.C.L. AND K.R.L. AND M.C.L., CHILDREN,

                   From the 225th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016PA01348
                           Honorable Richard Garcia, Judge Presiding


                                          ORDER

Sitting:       Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice
               Patricia O. Alvarez, Justice

        This is an appeal from a trial court’s order terminating appellant’s rights to his children.
Appellant filed his original brief in this matter on August 28, 2017. Upon review, this court
noted appellant had failed to file a proper appendix with his brief. Specifically, the appendix did
not contain a copy of the trial court’s termination order. See TEX. R. APP. P. 38.1(k). We
notified appellant of this deficiency by letter dated August 30, 2017, advising appellant that
although the court was not order rebriefing, a proper appendix had to be filed within ten days of
the date of the letter. In response to our notice, appellant filed an amended brief that included a
copy of the trial court’s termination order in the appendix. However, upon further review, we
find that appellant’s brief and the appendix are in violation of Rule 9.8(b) of the Texas Rules of
Appellate Procedure. See id. R. 9.8(b).

        Rule 9.8(b) states that in an appeal or original proceeding in an appellate court arising out
of a case in which the termination of parental rights was at issue, all papers submitted to the
appellate court (except the docketing statement), including all appendix items submitted with a
brief, must identify a minor by an alias unless the court orders otherwise. Id. Moreover, we may
require that a minor’s parent or other family member be identified only by an alias if necessary
to protect a minor’s identity. Id. If a brief or other document fails to comply with this rule, it
must be redacted to bring the brief and accompanying documents into compliance. Id.

         Here, the termination order in appellant’s appendix, which is attached to the brief, has not
been redacted at all. It includes the names and birthdates of all the minor children that are the
subject of this appeal, as well as the name of a minor child who is not the subject of this appeal.
It also contains the names of all parents and other adults associated with the children identified in
the order of termination. Moreover, the brief identifies the appellant by name and we find that
such identification could lead to the identification of the minor children. Accordingly, we
ORDER appellant’s amended brief and appendix, which was filed on September 1, 2017, struck.
We further ORDER appellant to file an amended brief and appendix, redacting the names and
birthdates of all minor children as well as all of the adults contained therein. See id. Appellant’s
amended brief should identify all children and adults by aliases. We ORDER appellant to file
the redacted brief and appendix in this court on or before November 3, 2017.

       We order the clerk of this court to serve a copy of this order on all counsel.



It is so ORDERED on this 24th day of October, 2017.



                                                             PER CURIAM




ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court